Citation Nr: 1018262	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for pulmonary disease.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1972 to June 1974.  This matter is before the Board on 
appeal from the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

A chronic pulmonary disease was not manifested in service to 
include at separation), at separation; there is no medical 
evidence of a current diagnosis of any pulmonary disability.


CONCLUSION OF LAW

Service connection for pulmonary disease is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696 (April 
21, 2009).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

Here, the VCAA duty to notify was satisfied by a letter sent 
to the Veteran in March 2008 (prior to the initial 
unfavorable decision on the claim) that fully addressed all 
notice elements.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records (STRs) and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
RO has obtained the Veteran's STRs, and he has submitted 
private treatment records dated from 1999 to 2004.

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  
With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination is not warranted in 
this case.  Given the absence of in-service evidence of 
chronic manifestations of a pulmonary disease, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Neither the Veteran nor his representative has identified, 
and the record does not suggest, that there is any existing 
evidence necessary for a fair adjudication of the claim that 
remains outstanding.  Hence, no further notice or assistance 
is required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for pulmonary disease.  A careful 
review of the Veteran's STRs revealed no evidence or 
diagnosis of a chronic pulmonary disease during service.  He 
has reported that he was twice (in July and August 1972) 
hospitalized for pulmonary illness, for several days each.  
The Veteran's STRs reveal that he was hospitalized twice in 
August 1972 for several days each.  His first admission on 
August 8, 1972, noted an admitting diagnosis of an upper 
respiratory infection and a final diagnosis on discharge on 
August 12, 1972, of tonsillitis and pneumonia.  He was 
readmitted on August 17, 1972 for an upper respiratory 
infection (URI).  He returned to duty on August 19, 1972, 
after he responded well to antibiotics.

STRs also reveal that the Veteran had a history of a positive 
tuberculin test prior to service in 1968 and that skin 
testing was positive in June 1972 in service.  A subsequent 
June 1972 chest X-ray was negative.  Chemoprophylaxis with 
INH was initiated in October 1972.  He was transferred from 
Fort Ord, California, to Fort Hood, Texas, later that month.  
November 1973 STRs noted treatment for an acute URI.  His 
April 1974 separation examination noted no complaints or 
findings referable to the lungs.

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, a careful 
review of the Veteran's postservice treatment records did not 
reveal any diagnosis of a chronic pulmonary disability.  

While the private medical records provided by the Veteran 
show diagnoses of URI (December 1999), pneumonia and reactive 
airway disease (November 2002), and acute exudative 
pharyngitis and bronchitis (November 2002), a subsequent, 
January 2004, private treatment record reflects that system 
review found no current diagnosis of a pulmonary disability, 
indicating that the respiratory complaints for which the 
Veteran was treated in 1999 and 2002 resolved without 
residual pathology.  The lungs were noted to be clear with no 
wheezing on physical examination, and there was no shortness 
of breath on respiratory examination.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity due 
to disease, injury, or defect, rather than the disease, 
injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As noted above, the Veteran's STRs only show brief periods of 
treatment for acute episodes of tonsillitis, URIs, and 
pneumonia in addition to notation of preservice history of 
positive tuberculin testing without symptoms or positive X-
ray readings.  Likewise, the postservice medical evidence, 
developed over 35 years after service separation, shows only 
brief periods of treatment for a URI, pharyngitis, 
bronchitis, pneumonia, and reactive airway disease with the 
most recent medical evidence showing normal respiratory 
examination with no diagnosis of pulmonary disease.  Hence, 
the evidence does not support the claim based on continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

There is no indication from STRs or post-service records that 
the brief periods of treatment for these conditions left the 
Veteran with any residual disability.  To the contrary, the 
most recent medical evidence shows that his chest and lungs 
were normal.

For service connection to be warranted, there must be a 
current disability resulting from an inservice condition or 
injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, 
there is no evidence of a current pulmonary disability.

The Board has also considered the Veteran's written 
statements presumably indicating a nexus between a currently-
diagnosed disorder and service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, pulmonary 
diseases are not the type of disability for which a layperson 
can provide competent evidence regarding diagnosis or 
etiology.  Such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to the Veteran's statements.  See Cartright, 2 Vet. App. 
at 25.

Without evidence of a chronic pulmonary disability, and 
without evidence of a current pulmonary disability that might 
be related to the brief instances of treatment the Veteran 
received for lung problems during service, service connection 
for pulmonary disease must be denied.  The preponderance of 
the evidence is against the Veteran's claim, and the benefit-
of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for pulmonary disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


